Examiner’s Comment
Allowable Subject Matter
Claims 1-5, 7-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a control circuit for a flyback converter having an auxiliary switch and a main switch, the control circuit comprising: a) a detection circuit configured to generate a sampling voltage representing the drain- source voltage of the main switch, and to compare the sampling voltage against a threshold voltage when the main switch is turned on, in order to generate a detection signal; and b) an auxiliary switch control circuit comprising a reference voltage regulation circuit configured to adjust a reference voltage signal in accordance with the detection signal when the main switch is turned on, wherein a conduction time of the auxiliary switch, is adjusted in order to achieve zero-voltage switching of the main switch. 	Regarding claim 14, the prior art fails to teach or disclose a control circuit for a flyback converter, wherein the control circuit is configured to adjust a conduction time of an auxiliary switch of the flyback converter in accordance with a drain-source voltage of a main switch of the flyback converter when the main switch is turned on, in order to achieve zero-voltage switching of the main switch, wherein the control circuit comprises: a) a wave-peak detection circuit configured to sample a voltage across an auxiliary winding coupled to a secondary winding of a transformer to generate a first voltage characterizing the drain-source voltage of the main switch, and to generate a wave-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838